DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Preliminary Amendment filed on 04/09/2021.
Claims 1-23 are pending in the applications.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1 and 7 recite a “first quantity” of second UP devices. This recitation is vague without reciting second quantity.  All dependent claims of claims 1 and 7 are also rejected based on 35 U.S.C. 112(b).
Independent Claims 13, 18 and 23 recite a “first quantity” of third UP devices. This recitation is vague without reciting second quantity or a different quantity.  All dependent claims of claims 1 and 7 are also rejected based on 35 U.S.C. 112(b).
Interview
Applicant is invited to discuss amendment to claims to resolve the 35 U.S.C. 112(b) issue.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: independent claim 1 is allowed because a search has been performed and no prior art, alone or in combinations teaches the combination of features that based active device is not working, proceed the service with standby and following a switching instruction when a first quantity of second UP devices sending the switching request is greater than or equal to a first quantity threshold; and switching, in response to the switching instruction, to the standby CP. This combination of limitations is not taught in the closest prior art. Independent claims 7, 13, 18 and 23 recite similar limitations. Thus claims 1-23 is allowed.
Closest prior art
Pub. US 2015/0207724 A1 to Choudhury et al. does not disclose the required combination.  Choudhury discloses (see FIG. 1) controller 1 110 is identified as the “active” controller and Controller 2 215 is identified as the “standby” controller, the controllers work as a primary/backup pair with a dedicated active controller and a dedicated standby controller, see corresponding description [0019]-[0020]; see additional description in [0031] where controller failover or a restart provides switching (active) controller to the secondary (backup) controller. However, Choudhury does not describe that a switching is described that does not provide switching instruction/request when a first quantity of second UP devices sending the switching request is greater than or equal to a first quantity threshold.

Other Closest prior art
Pub. US 20170118041 A1 to Bhattacharya et al. is directed to controlling bridge (CB) units and port extender (PE) units. The CB (of which there may be one or multiple) serves as the controller of the extended bridge and is responsible for performing control plane functions (e.g., Layer 2 switching). However, Bhattacharya does not describe that a switching is described that does not provide switching instruction/request when a first quantity of second UP devices sending the switching request is greater than or equal to a first quantity threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

m the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414